Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 19, 2019

                                       No. 04-19-00068-CR

                                    Victor Manuel PALOMO,
                                            Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2009CRN001115-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                          ORDER
       Appellant’s brief was due on July 31, 2019. When it was not filed, this court notified
appellant’s counsel of the deficiency by letter on August 8, 2019. TEX. R. APP. P. 38.8(b)(2). On
August 9, 2019, appellant’s counsel filed a response, stating she was originally retained as
counsel to represent appellant, but appellant is unable to pay her fee. Counsel further states she
does not intend to abandon the appeal and intends to seek appointment as counsel.

        Pursuant to rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing on or before September 18,
2019 to determine whether appellant is indigent and if so, to appoint counsel. The trial court
shall order appellant’s current counsel to be present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records
in this court, no later than fifteen days after the hearing, which shall include: (1) a transcription
of the hearing and copies of any documentary evidence admitted, (2) written findings of fact and
conclusions of law, and (3) recommendations addressing the above questions. All appellate
filing dates are ABATED pending further orders from this court.




                                                      _________________________________
                                                      Beth Watkins, Justice
IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this
19th day of August, 2019.


                                                   _______________________
                                                   Keith E. Hottle
                                                   Clerk of Court